 AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                        Sheet 1




                                              United States District Court
                                                        District of Massachusetts
              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE

                                     I:
                           CHAD CONNORS                                          Case Number: 1: 18 CR 10340                  -       1     -   IT
                                                                                 USM Number:             01216-138

                                                                                  Raymond E. Gillespie
                                                                                 Defendant's Attorney
 THE DEFENDANT:

 0 pleaded guilty to count(s)             1

 • pleadednolo contendere to count(s)
    which was accepted by the court.
 • was found guilty on count(s)
   after a plea of not guilty.

 The defendantis adjudicated ^iltyofthese offenses:
 Title & Section                    Nature of Offense                                                        Offense Ended                Count
21 U.S.C. §846,                   Cokspiracy to Distribute Suboxone and Alprazolam                             02/15/18                    1
21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)
  (E)


        The defendant is sentenced as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 • Thedefendant hasbeen found not guilty on count(s)
 • Count(s)                                              •   is   • are dismissed on the motion of the United States.

         It isordered thatthe lefendant must notify theUnited States attorney forthisdistrict within 30days of anychange ofname, residence,
 ormailing address until allfines, restitution, costs, and special assessments imposed bythis judgment are fully paid. Ifordered topay restitution,
 the defendant must notify the courtand United States attorney of material changes in economic circumstances.
                                                                         9/12/2019
                                                                        Date of Imposition of Judgment

                                                                                                                                  t




                                                                        Signature of Judge               "

                                                                                 The Honorable Indira Talwani
                                                                                 U.S. District Judge
                                                                        Name and Title of Judge



                                                                        Date
AO 245B (Rev. 11/16) Judgmentin CriminalCase
                       Sheet 2 — Imprisonment
                                                                                                         Judgment — Page       of
DEFENDANT: CHAD CONNORS
CASE NUMBER:                1: 18 CR 10340                1        IT


                                                                 IMPRISONMENT

            The defendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned fora total
 term of:            48 month(sj)
  18 months concurrent to slate court sentence being presently served and 30 months consecutive to state court sentence
  being presently served (M ddlesex County Superior Court Docket No.: 0661CR1189).


    0       The court makes the following recommendations to the Bureau of Prisons:


  The Court recommends d Bfendant participate                 in the Residential Drug Treatment program.



    •       The defendant is remanded to the custody of the United StatesMarshal.

    •       The defendant shall s irrender to the United States Marshal for this district:

            •   at                                  •     a.m.     •    p.m.    on
            •   as notified by the United States Marshal.

    •       The defendant shall surrender forservice of sentence at theinstitution designated bytheBureau of Prisons:
            •   before 2 p.m. or
            •   as notified by the United States Marshal.
            •   as notified by thi ; Probation or Pretrial Services Office.



                                                                        RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                           to


                                                        , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL



                                                                               By
                                                                                                    DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                       Sheet 3 — Supervised Release
                                                                                                          Judgment—Page   3    of
DEFENDANT: CHAD CONNORS
CASE NUMBER: 1: 18 GR 10340                           - 1     - IT
                                                            SUPERVISED RELEASE

Upon release fromimprisonment, you will be on supervised release for a termof:                              3   year(s)




                                                      MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfull)| possess acontrolled substance.
        You must refrain from anyunlawful useof a controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment andat least two periodic drug teststhereafter, as determined by thecourt.
               • Theabove drug testing condition is suspended, basedon thecourt's determination thatyou
                   pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collection of DNA as directed by theprobation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, e/seq.) as
            directed bythe prol ation officer, the Bureau of Prisons, orany state sex offender registration agency inthe location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You mustparticipate in an approvedprogramfor domesticviolence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet3A—SupervisedRelease
                                                                                             Judgment—Page                 of
DEFENDANT:             CHAD CONNORS
CASE NUMBER:                1: 18 CR 10340            - 1   - IT


                                        STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised rel^se, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basij; expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, repcjrtto the courtabout, and bringabout improvements in your conduct and condition.
1.    You must report to the prpbation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
      release from imprisonment, unless theprobation officer instructs youto report to a different probation office or within a different time
      frame.
2.    After initially reporting to theprobation office, you will receive instructions from thecourt or theprobation officer about how and
      when youmust report to theprobation officer, andyoumust report to theprobation officer as instructed.
3.    You must notknowinglWeave the federal judicial district where you areauthorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answertruthfully the questions asked by your probation officer.
5.    Youmust live at a placeapproved by the probation officer. If you planto change where you liveor anything aboutyourliving
      arrangements (such as the people you live with),you must notifythe probationofficerat least 10 days before the change. If notifying
      theprobation officer in a Ivance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hoursof becoming aware of a change or expectedchange.
      You mustallowthe probrtion officerto visityou at anytime at your home or elsewhere, and you mustpermitthe probation officerto
      takeany items prohibited by the conditions of yoursupervision that he or she observes in plain view.
      You mustworkfull time (at least 30 hoursper week)at a lawful typeof employment, unless the probation officerexcuses you from
      doing so. If youdo not I ave full-time employment you musttry to find full-time employment, unless the probation officerexcuses
      you from doing so. Ifyoy plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officerat least 10 days beforethe change. If notifying the probationofficerat least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officerwithin 72 hours of
      becomingawareof a change or expected change.
8.    Youmust not communicate or interact withsomeone youknow is engaged in criminal activity. If you know someone has been
      convicted of a felony, you mustnot knowingly communicate or interact withthat person without firstgetting the permission of the
      probation officer.
9.    If youare arrested or questioned by a lawenforcement officer, youmust notify the probation officer within 72 hours.
10.   You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
      designed, or wasmodified for, the specific purpose of causing bodilyinjury or death to another person suchas nunchalms or tasers).
11.   You mustnot act or make any agreement with a law enforcement agencyto act as a confidential human sourceor informant without
      first getting the permission of the court.
12.   If theprobation officer cetermines thatyouposea riskto another person (including an organization), the probation officer may
      require youto notify the person aboutthe risk andyou must comply withthat instruction. The probation officer maycontact the
      person and confirm that you have notified the person about the risk.
13.   You mustfollow the ins ructions of the probation officerrelated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon the conditions specified bythe court andhas provided me with a written copy of this
judgment containing these cojnditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
AO 245B(Rcv. 11/16)   Judgment in|a Criminal Case
                      Sheet3D — Supervised Release
                                                                                            Judgment—^Page        of
DEFENDANT: CHAD CONNORS
CASE NUMBER: 1: 18 CR 10340                          -IT


                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You must participate in^a program for substance abuse counseling as directed   by the Probation Office, which program
   may include testing, notto exceed 104drug tests per year to determine whether you have reverted to the use drugs.
   2. You are prohibited frorn drinking alcohol to the point of intoxication, as defined by Massachusetts State Law as a .10
   blood alcohol level.
   3. You must participate irj a mental health treatment program, as directed by the Probation Office.
   4. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
   Condition # 1 &3), basec on the ability to pay or availability of third-party payment.
AO245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page
DEFENDANT: CHAD CONNORS
CASENUMBER:                  18 CR 10340              - 1         - IT
                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under theschedule of payments on Sheet 6.

                      Assessment                  JVTA Assessment*                                              Restitution
TOTALS             $ 100.00



•    The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case(A0245C) will be entered
     after such determination.


•    The defendant must make restitution (including community restitution) tothe following payees in the amount listed below.
     Ifthe defendant makes apartial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                          Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                                                                                  0.00     $




•     Restitution amount ordered pursuant to plea agreement $

•     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth dayafter the date of thejudgment, pursuant to 18U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
      to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

•     The courtdetermined that the defendant doesnot have the abilityto pay interest and it is orderedthat:
      •    the interest requirement is waived for the         •       fine   •   restitution.

      •    the interest requirement for the       •    fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*♦ Findings forthe total amount oflossesare required underChapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B(Rev. 11/16)   Judgment in a CriminalCase
                      Sheet 6 —Schedule of Payments
                                                                                                              Judgment — Page             of
DEFENDANT: CHAD CONNORS
CASE NUMBER:  1: 18! CR 10340                          - 1     -IT


                                                       SCHEDULE OF PAYMENTS

Having assessed thedefendant's ability to pay, payment of the total criminal monetary penalties isdue as follows:
A     0    Lump sum payment of S         100.00                due immediately, balance due

           •    not later than                                     ,or
           •    in accordance >vith DC,            •    D,    •     E, or      •   F below;or

B     •    Payment tobegin immediately (may becombined with                 DC,          QD, or       DF below); or

C     •    Payment in equal                        (e.g.. weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months oryears), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                        (e,g.. weekly,monthly, quarterly) installments of $                          over a period of
                                  onths oryears), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision;   or



E     •    Payment during the ermof supervised release willcommence within                   (e.g., 30or 60days) afterrelease from
           imprisonment. The courtwill set the paymentplan based on an assessment of the defendant's ability to pay at that time;or

F     •    Special instructions regarding the payment of criminal monetarypenalties:




Thedefendant shall receive credit forall payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and SeveralAmount,
      and correspondingpayee, if appropriate.




•     The defendantshall pay the cost of prosecution,

•     The defendant shall pay the following court cost(s):

•     Thedefendant shall forfeit thedefendant's interest in thefollowing property to theUnited States:


Payments shall beapplied in the following order: (1)assessment, (2)restitution principal, (3) restitution interest, (4)fine principal, (5)fine
interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costof prosecution and court costs.
